Case 1:19-cv-23084-KMW Document 41-2 Entered on FLSD Docket 03/06/2020 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

CASE NO. 1:19-CV-23084-WILLIAMS/TORRES

OMAR SANTOS and AMANDA
CLEMENTS on behalf of themselves and
all others similarly situated,

Plaintiffs, CASE NO. 1:19-cv-23084-KMW

Vv.

HEALTHCARE REVENUE RECOVERY
GROUP, LLC d/b/a ARS ACCOUNT
RESOLUTION SERVICES, and
EXPERIAN INFORMATION
SOLUTIONS, INC.,,

Defendants.

me Ne ee ee Ne ee eee Ne Ne ee” Nene”

 

DECLARATION OF PATRICIA FINNERAN IN SUPPORT OF DEFENDANT
EXPERIAN INFORMATION SOLUTIONS, INC.’"S MOTION TO STAY

I, Patricia Finneran, declare as follows:

‘le I am over 18 years of age and have personal knowledge of the facts stated in this
declaration. I make this declaration in support of Experian Information Solutions, Inc.’s
(“Experian”) Expedited Motion to Stay. If called upon to do so, I could and would testify
competently to the facts stated below.

2. I have worked at Experian and its predecessor, TRW, for approximately 39 years.
Since 2017, I have been the Director of Data Accuracy at Experian. From 2011 until 2017, I was
the Marketing Director for the Product Infrastructure Department. Prior to holding that position,

I was Senior Marketing Manager from 2000 until 2011 and Marketing Manager from 1995 until

 
Case 1:19-cv-23084-KMW Document 41-2 Entered on FLSD Docket 03/06/2020 Page 2 of 3

2000. I am responsible for the business rules that dictate how credit information is loaded into
Experian’s consumer credit database, FileOne, and how that credit information is formatted and
furnished to Experian’s customers.

3. In order to respond to Plaintiffs’ discovery requests regarding purported class
members, Experian must design and implement searches across various databases in order to
discern potentially responsible information. These searches and the subsequent data analysis
Experian must perform to respond to these requests are time and resource-intensive, requiring the
attention of Experian employees who have additional, non-litigation related job responsibilities.

4. The complex work required to respond to Plaintiffs’ discovery requests detracts
from my and other employees’ duties.

3. Experian has already spent substantial time working to respond to Plaintiffs’
discovery requests regarding the purported class and had initially anticipated completing the
work in February 2020. However, due to the extremely complex and labor-intensive nature of
the work, Experian will have to spend a substantial amount of time over many more weeks

completing the research and analysis.

 
Case 1:19-cv-23084-KMW Document 41-2 Entered on FLSD Docket 03/06/2020 Page 3 of 3

Pursuant to 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge, information, and belief.

Executed in Costa Mesa, California

on March 6, 2020 ae
CTO Nv |

tricia Firmeran

 

 
